REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 2 recites a method comprising: 
transmitting, by a base station, a high layer signaling, wherein the high layer signaling comprises orthogonal frequency division multiplexing (OFDM) symbol information and a sounding reference signal (SRS) sequence identifier (ID); and 
receiving, by the base station, a first SRS sequence, wherein the first SRS sequence is based on a first Zadoff-Chu (ZC) root, wherein the first ZC root depends on the SRS sequence ID and a first OFDM symbol, and wherein the first OFDM symbol is based on the OFDM symbol information.

Claim 9 and 16 recite a base station and a non-transitory computer-readable medium having instruction stored thereon for performing the method of claim 1.

The related prior art does not anticipate or render obvious the invention above:
Kim et al. (US 20140376482 A1) discloses transmitting, by a network device to a user equipment (UE), a higher layer signaling to indicate configuration of sounding reference signal (SRS) on an orthogonal frequency division multiplexing (OFDM) symbol (Fig. 7 step 700, 720, par. 0062-0063 disclose UE receiving SRS configuration from higher layer as shown in Fig. 7 and Fig. 10, therefore, the signal was transmitted to UE from a network device); and receiving, by the network device, from the UE a first sounding reference signal (SRS) sequence in a first OFDM symbol, wherein the first SRS sequence is generated based on a configuration information (Fig. 7 step 730-760 and par. 0064 disclose generating and transmitting SRS signal based on received configuration to network device). However, the reference is silent on details about (1) wherein the first SRS sequence is based on a first Zadoff-Chu (ZC) root, wherein the first ZC root depends on the SRS sequence ID and a first OFDM symbol, and wherein the first OFDM symbol is based on the OFDM symbol information.
Sartori et al. (US 20150124579 A1) discloses generating SRS signal using Zadoff-Chu root sequence (Abstract, Fig. 4, par. 0069, 0093). However, the reference is silent on details about (1).
Yoon et al. (US 20150333945 A1) discloses sending first configuration information pertaining to a first sequence identifier (ID) to be used by a first user equipment (UE) to generate a first plurality of SRS sequences to be sent by the first UE as at least part of a first SRS, each SRS sequence of the first plurality of SRS sequences being a function of a respective SRS sequence root that is a function of the first sequence ID (Fig. 9 discloses sending the n_cs_srs and n_cs_srs_extend to UE wherein the parameter are used to calculate the SRS sequence as discussed in Fig. 7 step 725 and par. 0126-0128. Fig- 8 step 830-840 and par. 0136 discloses generate SRS signal for each antenna). However, the reference is silent on details about (1).

As discloses above, none of the prior art anticipate the invention of claim 2, 9, and 16. The above references, in combination, do not render obvious the invention regarding to details (1) wherein the first SRS sequence is based on a first Zadoff-Chu (ZC) root, wherein the first ZC root depends on the SRS sequence ID and a first OFDM symbol, and wherein the first OFDM symbol is based on the OFDM symbol information. Therefore, claim 1, 9, 16, and their dependent claims are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is .  The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643